 CLINTON FOODS, INC.85sissippiLime will continue to be assigned to the chalkplant,even after it is fully staffed, for the performanceof nonrecurring tasks.Peerless Chalk is located about three-eights of a milefrom MississippiChalk.Itis adjacent to PeerlessLime, anditsoperations are integrated with those of Peerless Lime invirtually the same way as the operations of Mississippi Chalkare integrated with those of Mississippi Lime. Peerless Limeand Chalk are under different immediate supervision thanMississippi Lime and Chalk. While there is an interchange ofemployees between the Peerless Lime and Chalk plants, thereis none between those plants and Mississippi Lime and Chalk.On the basis of all the foregoing, and the entire record, wefind that Mississippi Chalk is essentially an extension of Mis-sissippiLime's operation and that, therefore, the unit ofMississippi Chalk and Peerless Chalk employees4 proposedby the Petitioner is not appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) oftheAct.5 For that reason, apart from other considerations,we shall dismiss the petition.[The Board dismissed the petition.]Member Beeson took no part in the consideration of theabove Decision and Order.4 It is not contended, nor does the record show, that any of the employees involved arecraftsmen.5 Cf. Birdsboro Armorcast, Inc., 101 NLRB 22.6We therefore deem it unnecessary to pass upon the contract-bar issue raised by theEmployer and the Intervenor.CLINTON FOODS,INC.andTEAMSTERS, CHAUFFEURS ANDHELPERS LOCAL UNION NO. 79, INTERNATIONAL BROTH-ERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN AND HELPERS OF AMERICA, AFL, Petitioner. CaseNo. 10-RC-2622. March 26, 1954DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLaborRelationsAct,ahearingwas held before AllenSinsheimer, Jr., hearing officer. The hearing officer's rulingsmade at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in this case, the Boards finds:1.The Employer is engaged in commerce within the meaningof the Act.108 NLRB No. 16. 86DECISIONSOF NATIONAL LABOR RELATIONS BOARD2.The labor organization involved claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning the rep-resentationof employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of all truckdrivers at theEmployer's Frostproof, Florida, operations, including "semi-drivers," but excluding "goat drivers." The Employer isingeneralagreementwith the unit sought by the Petitionerbutwould exclude therefrom "goat-flat" drivers, upon theground that they are agricultural employees and thus excludedunder the Act.The Employer is a Delaware corporation engaged in themanufacture and distribution of food products. Its Floridadivision, of which the Frostproof operations here involvedare a part,is engagedin the growing and processing of citrusproducts. The record discloses that there are three typesof truckdrivers in the employ of the Employer. "Goat drivers"carry fruit from the groves to the roadside in vehicles knownas ''goats."At the roadside, the fruit is loaded into semi-trailers and hauled to the Employer's packinghouse or proc-essing plantby employees knownas "semi-drivers." Thethird group of drivers, called "goat-flat drivers," operate"goats" or "flats." These drivers spend approximatelytwo-thirds of their time, when working in Company-ownedgroves within a radius of 2 or 3 miles of the Employer'splant,hauling fruit directly from the groves to the plant in"flats." The balance of their time, when working at a greaterdistance from the plant, they carry fruit in "goats" onlyas far as the roadside. The "semi-drivers" and the "goatdrivers" are separately supervised, whereas, the "goat-flatdrivers" fall within the supervision of one or the other,depending on the type hauling they are performing at thetime.Inaccordwith the desires of the parties, we find that.'semi-drivers,"who haul exclusively from the roadsideto the plant, are industrial employees and included in theunit,and that "goat drivers," who haul exclusively fromthe groves to the roadside, are agricultural employees, andexcluded from the coverage of the Act.Status of "goat-flat drivers": The Board in the past hasheld that insofar as an employee is engaged in operationswhich have been defined as agricultural, he is an agriculturallaborer and hence excluded from operation of the Act. How-ever, the Board has limited this to the extent that when suchan employee also works at nonagricultural employment heisan employee within the meaning of the Act and, therefore,entitled to its benefits.' The Board has applied this rulingto cases involving the transportation of farm commoditiesIPepeekeoSugarCompany, 59 NLRB 1532. CLINTON FOODS, INC.87and, accordingly, has held that truckdrivers, who divide theirtime between agricultural and nonagricultural employment,may properly be included in an appropriate unit, and bar-gained for by the bargaining representative with respect tothatpartof their activitieswhich is not agricultural incharacter.2The question for immediate determination is whether,apart from the driving of "flats" from the groves to theroadside, a clearly agricultural operation, the "flat drivers"are engaged in nonagricultural work when they drive directlyfrom the groves to the plant. The Board has, in the past,customarily found such operation to be nonagricultural incharacter.I However, we believe that a contrary conclusioniswarranted upon the basis of the present record.Inarrivingatthisconclusion,we note that in haulingdirectly from the groves to the plant, never at a distance ofmore than 2 or 3 miles from the groves, the "flat drivers"spend a substantial part of their time on the farm property.We also note that the operation is conducted by and for thebenefit of the Employer who admittedly is engaged in a farmingoperation.Under the circumstances, particularly in view ofthe proximity of the groves to the processing plant, we areof the opinion that the driving of the "flats" with fruit fromthe groves to the plant is directly related to the marketingof such fruit by the grower thereof. Such operation is, there-fore, "a practice performed by a farmer . . . as an incidentto or in conjunctionwith,such farming operations." 4Becausethe"flat drivers" here involved perform only agriculturalfunctions, we find that they are "agricultural laborers" whoare specifically excluded from the Act and must thereforebe excluded from the unit.Apart from the foregoing rationale, we believe that the"flat drivers" should, for another reason, be excluded fromtheunit.As noted above, it is clearly established by therecord that the "flat drivers" spend at least one-third oftheir time driving trucks whose operation,being confined tothe farm, constitutes a completely agricultural function. Inan analogous situation where the individuals concerned spentone-fourth of their time performing the duties of "guard"(acategory which, like that of "agriculturallaborers," isa statutoryexclusion),theBoard,ina recent case,5 con-sidered theissue as towhether individuals working part timein the excluded category could be included in the production2L. Maxcy, Inc., 78 NLRB 525.3See L. Maxcy, Inc., supra, and cased cited therein.4Section 3 of the Fair Labor Standards Act, by which we must be governed, and Section 2(3)of the Statute we administer, defines the term agriculture to include, inter alia, "thecultivation and tillage of the soil. . . cultivating, growing and harvesting of any agriculturalor horticultural commodities . . . the raising of livestock . . . and any practice performedby a farmer or on a farm as an incident to or in conjunction with, such farming operations."5Walterboro Manufacturing Corporation, 106 NLRB 1383. 88DECISIONSOF NATIONAL LABOR RELATIONS BOARDand maintenance unit.In that case,the Board decided that suchindividualsmust be regarded as falling within the statutoryexclusion,although they spent lessthan halftheir workingtime in the excluded category.We believe that the policywhich promptedour decision in the Walterboro case, notedabove, isequally applicableto a category that is excluded bystatute from the definition of "employee"under theAct.'Ac-cordingly,even assuming arguendo that the employees hereininvolvedare partlyengaged in a nonagricultural work, wefind thatthose employeeswho dividetheir time betweenagriculturaland nonagricultural employment must, to theextent thatthey'spend a substantial part of their time in anagricultural function,be deemed agricultural laborers withinthe meaningof the Actand are, therefore,to be excluded fromthe unit.We find thatall truckdrivers at the Employer'sFrostproof,Florida, operations,including"semi-drivers,"but excluding"goat drivers,""goat-flatdrivers,"office clerical em-ployees, professional employees,administrative employees,guards, and supervisors as definedin the Act,constitute aunit appropriate for purposes of collective bargaining withinthe meaning of Section9 (b) of the Act.[Text of Direction of Election omitted from publication.]Member Beeson took no part in the consideration of theabove Decision and Direction of Election.6 This analogy was relied upon by the Board in the Walterboro case wherein the Boardreferred to its similar treatment of part-time supervisors. The practice of excluding in-dividualswho spend a substantial part of their time in supervisory duties is clearly es-tablished. See The Texas Company, 85 NLRB 1211; PhillipsPetroleumCompany, 97 NLRB67,69;Hampton Roads Broadcasting Corporation, 98 NLRB 1090, 1091; Hampton RoadsBroadcasting Corporation, 100 NLRB 238, 240.7 To the extent that they are inconsistent with this decision, past Board cases holdingthat truckdrivers dividing their time between agricultural and nonagricultural employmentare deemed to be within the unit found appropriate, are hereby overruled.ENDICOTT-JOHNSON CORPORATIONandINTERNATIONALASSOCIATION OF MACHINISTS, A.F. OF L. Case No.3-CA-571. March 29, 1954DECISION AND ORDEROn September 15, 1953, Trial Examiner Ralph Winklerissued his Intermediate Report in the above-entitled pro-ceeding, finding that the Respondent had engaged in and wasengaging in certain unfair labor practices,and recommendingthat it cease and desist therefrom and take certain affirmativeaction,as set forth in the copy of the Intermediate Reportattached hereto. The Trial Examiner also found that the Re-108 NLRB No. 23.